                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       PAMELA MARIE SNYDER,                            Case No. 15-cv-04228-KAW
                                   8                    Plaintiff,
                                                                                           ORDER DENYING DEFENDANT'S
                                   9               v.                                      MOTION FOR SUMMARY
                                                                                           JUDGMENT
                                  10       BANK OF AMERICA, N.A., et al.,
                                                                                           Re: Dkt. No. 215
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On September 17, 2015, Plaintiff Pamela Marie Snyder filed this case against Defendant
                                  14   Bank of America, N.A., asserting that Defendant mishandled her loan. (See Third Amended
                                  15   Compl. (“TAC”) ¶ 1, Dkt. No. 47.) On January 26, 2018, Judge Laporte granted in part and
                                  16   denied in part Defendant’s motion for summary judgment, such that the only remaining claims are
                                  17   for “intentional and negligent misrepresentation claims with respect to written representations that
                                  18   the loan modification offers were in compliance with the National Mortgage Settlement.” (Summ.
                                  19   J. Ord. at 29, Dkt. No. 151.)1 The case was subsequently reassigned to the undersigned. (Dkt. No.
                                  20   176.)
                                  21           On April 5, 2019, Defendant filed the instant motion for summary judgment. (Def.’s Mot.
                                  22   for Summ. J., Dkt. No. 215.) The Court deemed this matter suitable for disposition without
                                  23   hearing pursuant to Civil Local Rule 7-1(b). (Dkt. No. 250.) Having considered the parties’
                                  24   briefing and relevant legal authority, the Court DENIES Defendant’s motion for summary
                                  25   judgment.
                                  26
                                  27

                                  28
                                       1
                                         Judge Laporte also granted former Defendant Nationstar Mortgage, LLC’s (“Nationstar”) motion
                                       for summary judgment in full. (Summ. J. Ord. at 28.)
                                   1                                         I.    LEGAL STANDARD

                                   2          “A party may move for summary judgment, identifying each claim or defense—or the part

                                   3   of each claim or defense—on which summary judgment is sought.” Fed. R. Civ. P. 56(a).

                                   4   Summary judgment is appropriate when, after adequate discovery, there is no genuine issue as to

                                   5   material facts and the moving party is entitled to judgment as a matter of law. Id.; see Celotex

                                   6   Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). Material facts are those that might affect the

                                   7   outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a

                                   8   material fact is genuine if there is sufficient evidence for a reasonable jury to return a verdict for

                                   9   the nonmoving party. Id.

                                  10          A party seeking summary judgment bears the initial burden of informing the court of the

                                  11   basis for its motion and of identifying those portions of the pleadings and discovery responses that

                                  12   demonstrate the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323. Where the
Northern District of California
 United States District Court




                                  13   moving party will have the burden of proof at trial, it must affirmatively demonstrate that no

                                  14   reasonable trier of fact could find other than for the moving party. Southern Calif. Gas. Co. v.

                                  15   City of Santa Ana, 336 F.3d 885, 888 (9th Cir. 2003).

                                  16          On an issue where the nonmoving party will bear the burden of proof at trial, the moving

                                  17   party may discharge its burden of production by either (1) “produc[ing] evidence negating an

                                  18   essential element of the nonmoving party’s case” or (2) after suitable discovery, “show[ing] that

                                  19   the nonmoving party does not have enough evidence of an essential element of its claim or defense

                                  20   to discharge its ultimate burden of persuasion at trial.” Nissan Fire & Marine Ins. Co., Ltd., v.

                                  21   Fritz Cos., Inc., 210 F.3d 1099, 1106 (9th Cir. 2000); see also Celotex, 477 U.S. at 324-25.

                                  22          Once the moving party meets its initial burden, the opposing party must then set forth

                                  23   specific facts showing that there is some genuine issue for trial in order to defeat the motion. See

                                  24   Fed. R. Civ. P. 56(e); Anderson, 477 U.S. at 250. “A party opposing summary judgment may not

                                  25   simply question the credibility of the movant to foreclose summary judgment.” Far Out Prods.,

                                  26   Inc. v. Oskar, 247 F.3d 986, 997 (9th Cir. 2001). “Instead, the non-moving party must go beyond

                                  27   the pleadings and by its own evidence set forth specific facts showing that there is a genuine issue

                                  28   for trial.” Id. (citations and quotations omitted). The non-moving party must produce “specific
                                                                                          2
                                   1   evidence, through affidavits or admissible discovery material, to show that the dispute exists.”

                                   2   Bhan v. NMS Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir. 1991). Conclusory or speculative

                                   3   testimony in affidavits and moving papers is insufficient to raise a genuine issue of material fact to

                                   4   defeat summary judgment. Thornhill Publ’g Co., Inc. v. Gen. Tel. & Electronics Corp., 594 F.2d

                                   5   730, 738 (9th Cir. 1979).

                                   6          In deciding a motion for summary judgment, a court must view the evidence in the light

                                   7   most favorable to the nonmoving party and draw all justifiable inferences in its favor. Anderson,

                                   8   477 U.S. at 255; Hunt v. City of Los Angeles, 638 F.3d 703, 709 (9th Cir. 2011).

                                   9                                           II.    DISCUSSION
                                  10          Following Judge Laporte’s summary judgment ruling, the only remaining claims are

                                  11   intentional and negligent misrepresentation claims related to two loan modification offers.2

                                  12   (Summ. J. Ord. at 28-29.) On February 22, 2013, Defendant offered Plaintiff a Trial Payment
Northern District of California
 United States District Court




                                  13   Plan (“TPP”), which required that Plaintiff make three payments of $7,640.23 beginning on April

                                  14   1, 2013, and ending on June 1, 2013. (Id. at 3.) If Plaintiff successfully completed the TPP,

                                  15   Plaintiff would have received a principal reduction on her loan of $1,003,478.57. (Id.) Plaintiff

                                  16   did not make any payments under the February 22, 2013 TPP. (Id.) On May 15, 2013, Plaintiff

                                  17   received a letter from Defendant, stating that Plaintiff’s loan had been removed from consideration

                                  18   for a National Mortgage Settlement (“NMS”) loan modification. (Id.)

                                  19          On May 28, 2013, Plaintiff appealed the denial of the NMS loan modification. (Summ. J.

                                  20   Ord. at 3.) On June 4, 2013, Plaintiff was offered a second TPP, which required that Plaintiff

                                  21   make three payments of $6,200 beginning on July 1, 2013, and ending on September 1, 2013.

                                  22   (Id.) Successful completion of the TPP would have resulted in a principal reduction of

                                  23   $1,003,475.57. (Id.) Again, Plaintiff did not make any payments under the June 4, 2013 TPP.

                                  24   (Id.) Plaintiff appealed the second TPP, but was informed by letter on July 25, 2013 that her

                                  25   appeal was closed because she had withdrawn her request for a loan modification by telephone on

                                  26   July 11, 2013. (Id. at 3-4.)

                                  27

                                  28
                                       2
                                        In general, facts are taken from the “Undisputed Factual Background” section of Judge Laporte’s
                                       summary judgment order.
                                                                                       3
                                   1          Defendant now moves for summary judgment on these remaining two claims. Defendant

                                   2   primarily offers new evidence to argue that both loan modifications were in compliance with the

                                   3   NMS. (Def.’s Mot. for Summ. J. at 2-3, 5-6, 8.) Otherwise, as discussed below, many of

                                   4   Defendant’s arguments were already raised and addressed by Judge Laporte’s summary judgment

                                   5   order. (See Pl.’s Opp’n at 11, Dkt. No. 242.)

                                   6          A.    Standing
                                   7          First, Defendant argues that Plaintiff’s claims must be dismissed because she does not have

                                   8   standing to enforce the terms of the NMS. (Def.’s Mot. for Summ. J. at 11-12.) In the summary

                                   9   judgment order, however, Judge Laporte already rejected this argument, explaining:

                                  10                  Plaintiff does not have standing to enforce the terms of the NMS.
                                                      However, that is not dispositive of her claims in this case. As this
                                  11                  Court previously explained when rejecting this argument in
                                                      Defendants’ first motion to dismiss, “while the complaint references
                                  12                  the NMS many times, it does so as part of the background and
Northern District of California




                                                      foundation for Plaintiff’s direct harms against Defendants based on
 United States District Court




                                  13                  actions taken specific to Plaintiff.” Dkt. No. 29, at 7. Plaintiff has
                                                      brought claims against Bank of America . . . under the common law
                                  14                  and state statutory law. Her standing to bring challenges under
                                                      the NMS is irrelevant to the merits of those claims.
                                  15

                                  16   (Summ. J. Ord. at 9 (internal modifications omitted, bold added).)

                                  17          In short, Judge Laporte already found that Plaintiff is not seeking to enforce the terms of

                                  18   the NMS, and thus her standing is irrelevant to the misrepresentation claims. Plaintiff’s

                                  19   misrepresentation claims are not based on her entitlement to an NMS-compliant loan modification,

                                  20   but on whether Defendant misled Plaintiff about offering her an NMS-compliant loan

                                  21   modification. Thus, this is not a grounds for granting summary judgment.

                                  22          B.    Misrepresentation
                                  23          Second, Defendant contends that Plaintiff’s claims fail because there was no

                                  24   misrepresentation, as Defendant did in fact comply with the NMS. (Def.’s Summ. J. Mot. at 12-

                                  25   14.) In support, Defendant states that in accordance with the NMS, it “developed the Bank of

                                  26   America Special Modification Program . . . .” (Littlejohn Decl. ¶ 14.) Under these guidelines, the

                                  27   income of an applicant who received rental income for a non-owner occupied property was

                                  28   determined by multiplying by 2.5 the greatest of: (1) the Original Principal Balance of the
                                                                                        4
                                   1   Property x 0.03 / 12 (the “Minimum Rental Yield”), (2) the Appraised Value of the Property x

                                   2   0.04 / 12 (the “Minimum Rental Yield with Appraisal”), or (3) the Verified Rent on the Property.

                                   3   (Littlejohn Decl. ¶ 21.) All other income sources were disregarded. (Littlejohn Decl. ¶ 22.)

                                   4   Because Defendant found that Plaintiff did not live on the Subject Property, and that Plaintiff

                                   5   collected $8,000 in rent from the Subject Property, it calculated Plaintiff’s income as $20,000, or

                                   6   2.5 x $8,000 in verified rent, as the Verified Rent was greater than the Minimum Rental Yield or

                                   7   the Minimum Rental Yield with Appraisal.3 (Littlejohn Decl. ¶¶ 20, 23.)

                                   8          After calculating an applicant’s income, Defendant would determine a debt to income ratio

                                   9   (“DTI”) which would fall in the 25-42% range. (Littlejohn Decl. ¶ 15.) Based on Defendant’s

                                  10   calculation of Plaintiff’s income, therefore, a monthly payment within this DTI range would be

                                  11   between $5,000 and $8,400. Defendant argues that because both TPPs fell within this 25-42%

                                  12   range, it had complied with the NMS and therefore summary judgment should be granted. (Def.’s
Northern District of California
 United States District Court




                                  13   Summ. J. Mot. at 14.)

                                  14          Defendant’s argument, however, assumes that compliance with the guidelines

                                  15   automatically results in compliance with the NMS. Moreover, as with the prior motion for

                                  16   summary judgment, Plaintiff presents evidence – specifically an expert declaration by Thomas A.

                                  17   Tarter – that creates a question of fact as to whether the TPPs were in compliance with the NMS.

                                  18   (See Summ. J. Ord. at 15.) For example, Mr. Tarter opines that Defendant miscalculated

                                  19   Plaintiff’s Verified Income because she was only temporarily not living at the property. (Tarter

                                  20   Decl. at 11, Dkt. No. 242-2.) He also opines that the 2.5 multiplier is arbitrary and not compliant

                                  21   with the NMS. (Id. at 11-12.) Mr. Tarter further states that the DTI should have been between 25-

                                  22   31%, per Exhibit I of the NMS. (Id. at 14-15.) Finally, Mr. Tarter opines that the NMS required

                                  23   the use of the NPV calculator, also known as the Home Affordable Modification Program

                                  24   (“HAMP”) Model v5.01. (Id. at 19.) Under this calculator, the monthly net income or loss on a

                                  25   rental property would be calculated as 75% of the monthly gross rental income, reduced by the

                                  26
                                  27   3
                                         The Minimum Rental Yield was $4,000 ($1.6 million original principal balance x 0.03 / 12), and
                                  28   the Minimum Rental Yield with Appraisal was $3,667 ($1.1 million December 2012 appraised
                                       value of the property x 0.04 / 12).
                                                                                    5
                                   1   post-modification mortgage monthly mortgage payment. Net income and rental loss from other

                                   2   sources would be added to the borrower’s monthly gross income. (Id.) Based on that, Mr. Tarter

                                   3   found that Plaintiff’s gross income was $8,107, and that 31% of that gross income would be

                                   4   $2,513. (Id. at 22.) Thus, the maximum monthly payment for a compliant TPP would be $2,513,

                                   5   far below the $7,460 and $6,200 offered by Defendant.4 (Id.)

                                   6          In opposing Mr. Tarter’s opinion, Defendant raises several arguments. First, Defendant

                                   7   argues that Mr. Tarter incorrectly applies HAMP income calculations. (Def.’s Mot. for Summ. J.

                                   8   at 15-17.) Defendant argues that the programs and requirements “are entirely different,” but does

                                   9   not explain how they are different or make any showing that the NMS does not require the use of

                                  10   the HAMP NPV calculator in this case. Thus, there remains a factual dispute as to whether using

                                  11   the HAMP calculator is required to comply with the NMS in these particular circumstances.

                                  12          Second, Defendant contends Mr. Tarter failed to consider the representations in Plaintiff’s
Northern District of California
 United States District Court




                                  13   loan modification application, such as whether or not Plaintiff lived on the Subject Property.

                                  14   (Def.’s Mot. for Summ. J. at 17.) In his current declaration, however, Mr. Tarter does explain his

                                  15   analysis that Plaintiff was only temporarily not living at the Subject Property. (See Tarter Decl. at

                                  16   11.) This goes to his analysis as to why Defendant miscalculated the TPP.

                                  17          Third, Defendant argues that the Tarter declaration is inadmissible because it does not

                                  18   comply with Local Rule 5-1(i)(3), which requires that when electronically filing documents with a

                                  19   signatory who is not an ECF user, “the filer of the document shall attest that concurrence in the

                                  20   filing of the document has been obtained from each of the other Signatories, which shall serve in

                                  21   lieu of their signatures on the document.” (Def.’s Reply, at 4, Dkt. No. 248.) It is not clear Local

                                  22   Rule 5-1(i)(3) applies to declarations, rather than documents such as stipulations or joint case

                                  23   management conference statements that require the signatures of multiple attorneys or parties.

                                  24   Further, to the extent Defendant suggests Mr. Tarter did not read his declaration before signing it,

                                  25

                                  26
                                       4
                                         The Court notes that Judge Laporte already found that Mr. Tarter’s “discussion of the NPV’s
                                       application to Plaintiff’s case was well organized and systematic,” such that “his conclusion is not
                                  27   based on his personal opinions and speculation rather than on a systematic assessment on the
                                       issue. It may be that Mr. Tarter’s conclusion is incorrect, but that would go to the weight that his
                                  28   conclusion should be given, not its admissibility.” (Summ. J. Ord. at 11 (internal quotation
                                       omitted).)
                                                                                         6
                                   1   the declaration states that it was made and executed by Mr. Tarter on November 7, 2019 in

                                   2   Northridge, California. (See Tarter Decl. at 1, 25.) This is sufficient, particularly at the summary

                                   3   judgment stage. See Hughes v. United States, 953 F.2d 531, 543 (9th Cir. 1992) (“Rule 56 permits

                                   4   the use of affidavits in evaluating a motion for summary judgment. While the facts underlying the

                                   5   affidavit must be of a type that would be admissible as evidence, . . . the affidavit itself does not

                                   6   have to be in a form that would be admissible at trial.”); Lomeli v. Midland Funding, LLC, Case

                                   7   No. 19-cv-1141-LHK, 2019 U.S. Dist. LEXIS 166151, at *20 (N.D. Cal. Sept. 26, 2019) (“the

                                   8   Court does not focus on the admissibility of the evidence’s form, so long as the contents are

                                   9   capable of presentation in an admissible form at trial”) (internal quotations omitted).

                                  10             Fourth, Defendant argues that the Tarter Declaration is inadmissible because it seeks to

                                  11   authenticate documents drafted by other individuals or purported experts, contains inadmissible

                                  12   legal conclusions and hearsay, does not help the understanding of the matter, and improperly
Northern District of California
 United States District Court




                                  13   opines on Defendant’s state of mind. (Def.’s Reply at 5.) Defendant points to specific sections of

                                  14   Mr. Tarter’s declaration. (Id.) Most of these sections do improperly opine as to Defendant’s state

                                  15   of mind, concluding that Defendant’s deviations from the NMS requirements is so extreme that it

                                  16   must be intentional fraud. (Tarter Decl. at 11:3-6, 13:8-13, 14:8-10, 14:15-17, 16:11-12, 18:18-19,

                                  17   and 24:17-19.) Mr. Tarter is not an expert on this matter.5 Likewise, Mr. Tarter’s opinion that

                                  18   Defendant’s actions caused Plaintiff’s damages is a matter outside his area of expertise, in addition

                                  19   to being an inadmissible legal conclusion. (Tarter Decl. at 16:7-8.) Thus, these opinions were not

                                  20   considered by the Court. These opinions, however, are irrelevant to Mr. Tarter’s opinion

                                  21   regarding whether Defendant’s TPPs comply with the NMS. Such opinions are admissible. (See

                                  22   Tarter Decl. at 12:26-28.)

                                  23             Finally, Defendant objects to Mr. Tarter’s opinions on the valuation of the Subject

                                  24   Property. (Def.’s Reply at 8-9.) Again, these opinions are not relevant to the Court’s evaluation

                                  25   of Mr. Tarter’s opinion, as his calculations of a compliant TPP are based on Plaintiff’s rent

                                  26   income, rather than the Subject Property’s value. (See Tarter Decl. at 22.) Thus, even if the Court

                                  27

                                  28   5
                                           As discussed below, however, the disparity creates a question fact as to intent.
                                                                                         7
                                   1   was not to consider these opinions, there would still be a dispute of material fact as to whether the

                                   2   TPPs were in compliance with the NMS, which in turn goes to whether Defendant made a

                                   3   misrepresentation when it stated that the TPPs were in compliance with the NMS.

                                   4          C.    Intent
                                   5          Third, Defendant argues that Plaintiff has not produced any evidence that Defendant made

                                   6   an intentional or negligent misrepresentation to Plaintiff, specifically that Defendant was aware

                                   7   that the TPPs were not compliant with the NMS. (Def.’s Mot. for Summ. J. at 18.) In the

                                   8   summary judgment order, however, Judge Laporte already found there was sufficient evidence to

                                   9   create a triable issue on scienter based on Plaintiff’s submission of “a declaration attesting to

                                  10   numerous conversations she had with [Defendant]’s agents in which they admitted that the TPP

                                  11   offers were not in compliance with the NMS.” (Summ. J. Ord. at 17.)

                                  12          With respect to intent specifically, Judge Laporte also found that:
Northern District of California
 United States District Court




                                  13                  The existence of a genuine dispute of material fact on the issue of
                                                      intent is further supported by the fact that Bank of America revised
                                  14                  an earlier TPP offer to lower the monthly payment after Plaintiff
                                                      complained that it was not in compliance with the NMS and, yet,
                                  15                  according to Plaintiff’s expert, the second TPP offer still was not in
                                                      compliance with the NMS. The inference of intent that arises from
                                  16                  that sequence of facts is buttressed by Plaintiff’s expert evidence
                                                      that the TPP offers were about three times higher than he opines
                                  17                  they should have been, which is a deviation that is so large as to be
                                                      intentional or, at least, negligent. Even assuming that the burden on
                                  18                  the issue of intent shifted to Plaintiff, she has put forward enough
                                                      evidence to establish a triable issue of fact.
                                  19

                                  20   (Summ. J. Ord. at 18.) Thus, Judge Laporte has already determined that there is a genuine dispute

                                  21   of material fact as to intent based on the significant difference between Defendant’s TPP offers

                                  22   and the amount Mr. Tarter opines would be compliant with the NMS. Defendant does not provide

                                  23   any reason for the Court to reconsider Judge Laporte’s ruling – and, in fact, does not acknowledge

                                  24   her findings at all. See Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 817 (1988) (“A

                                  25   court has the power to revisit prior decisions of its own or of a coordinate court in any

                                  26   circumstance, although as a rule courts should be loathe to do so in the absence of extraordinary

                                  27   circumstance such as where the initial decision was clearly erroneous and would work a manifest

                                  28   injustice.”) (internal quotation omitted).
                                                                                          8
                                   1          D.    Reliance

                                   2          Fourth, Defendant contends that Plaintiff cannot establish reliance because she declined

                                   3   both TPPs. (Def.’s Mot. for Summ. J. at 20.) Further, Defendant argues that it had no obligation

                                   4   to modify Plaintiff’s loan, so any alleged reliance on such a modification fails as a matter of law.

                                   5   (Id.) Defendant also suggests that “Plaintiff’s rejection of the TPPs merely required her to comply

                                   6   with her pre-existing Loan obligation, and Plaintiff’s ‘reliance’ cannot be detrimental, as a matter

                                   7   of law.” (Id. at 21.)

                                   8          Again, Judge Laporte already decided this issue, finding that “Plaintiff ha[d], albeit just

                                   9   barely, put forward sufficient evidence establishing a triable issue of fact as to her reliance” by

                                  10   providing evidence of sales receipts, progress payment receipts, and handwritten notes regarding

                                  11   construction and the purchase of supplies for ongoing construction at the Subject Property.

                                  12   (Summ. J. Ord. at 19.) Plaintiff had asserted that the construction was done in reliance on
Northern District of California
 United States District Court




                                  13   Defendant’s misrepresentations. (Id. at 18-19.) Further, with respect to Defendant’s argument

                                  14   that Plaintiff never accepted the TPP and thus could not have relied on Defendant to give her a

                                  15   loan modification, Judge Laporte found:

                                  16                  Once again, this argument misconstrues Plaintiff’s allegations
                                                      because she alleges that she knew that the TPPs would lead to the
                                  17                  permanent loan modification if accepted. Further, she alleges and
                                                      demonstrates through Bank of America’s own documents that the
                                  18                  TPPs’ terms were substantially similar to what the terms of the
                                                      permanent loan modification would have been, so she had a
                                  19                  reasonable expectation and relied on the understanding that terms of
                                                      the TPPs should have been NMS-compliant as well but were not.
                                  20                  For these reasons, this is not a proper basis for granting summary
                                                      judgment on the element of reliance.
                                  21

                                  22   (Summ. J. Ord. at 19.) Again, Defendant provides no reason for the Court to reconsider Judge

                                  23   Laporte’s decision. Indeed, a reasonable juror could conclude that Plaintiff, believing that she was

                                  24   being offered a compliant loan modification (which would eventually lead to reductions in her

                                  25   monthly payments and a $1 million reduction in her principal), continued to invest in major

                                  26   construction on the property. Doing so was arguably to her detriment. If Plaintiff did not believe

                                  27   she would get a compliant loan modification, she may not have made such investments because it

                                  28   would then be unlikely that she would keep the property.
                                                                                          9
                                   1          E.    Damages

                                   2          Finally, Defendant argues that Plaintiff did not suffer any ascertainable damages because

                                   3   Plaintiff was already in default. (Def.’s Mot. for Summ. J. at 22.) Further, Defendant contends

                                   4   that Plaintiff was not entitled to any modification regardless. (Id.)

                                   5          As with standing, intent, and reliance, Defendant fails to acknowledge Judge Laporte’s

                                   6   prior finding entirely. Judge Laporte found that there was sufficient evidence of damages based

                                   7   on “Plaintiff’s deposition testimony that she would have made payments on the loan if she had

                                   8   been given the correct NMS-compliant modification.” (Summ. J. Ord. at 20.) Further, to the

                                   9   extent Plaintiff can establish that she relied on Defendant in moving forward with construction,

                                  10   Plaintiff could potentially seek damages for construction she would not have engaged in but for

                                  11   the misrepresentations.

                                  12                                          III.   CONCLUSION
Northern District of California
 United States District Court




                                  13          For the reasons stated above, the Court DENIES Defendant’s motion for summary

                                  14   judgment. The Court REFERS the parties to Judge Hixson for a settlement conference, to occur

                                  15   before the January 15, 2020 pretrial conference. The Court VACATES the December 10, 2019

                                  16   case management conference.

                                  17          IT IS SO ORDERED.

                                  18   Dated: November 21, 2019
                                                                                              __________________________________
                                  19                                                          KANDIS A. WESTMORE
                                  20                                                          United States Magistrate Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         10
